DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/07/2022, with respect to the previously filed 35 U.S.C. 102 and 103 rejections in light of the claim amendments have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.
Furthermore, the newly added claims 13-20 do not contain new matter.
The IDS filed 6/06/2022 have been accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 11, and 16 filed on 1/07/2022 could either not be found or was not suggested in the prior art of record.
	With respect to claims 1, 11, and 16, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a latch plate including a pivot pin and an engagement pin, the pivot pin pivotably coupling the latch plate to the first arm, and the engagement pin operably coupled to the release assembly such that movement of the release assembly between the locked configuration and the unlocked configuration causes the latch plate to pivot relative to the first arm about the pivot pin, in combination with the other limitations of the independent claim.
	The closest prior art is Kapadia et al. (WO 2016/200722 A1), which discloses a mount assembly (100 in Fig. 2) for use with a robotic system (abstract), the mount assembly (100) includes: a housing (200) configured to couple to a robot arm of a robotic system (2); a coupling assembly (400 in Fig. 3) supported by the housing (200) and including a first and a second arm (410 and 450), the coupling assembly (400) transitionable between open and closed configurations (Figs. 8A-B), wherein in the open configuration (Fig. 8A) first and second arms (410 and 450) pivot into a relatively more spaced apart relation with respect to one another, and in the closed configuration (Fig. 8B) first and second arms (410 and 450) pivot into a relatively more approximated relation with respect to one another, wherein in the closed configuration (Fig. 8B) the first and second arms (410 and 450) are configured to secure a surgical port to the robot arm (PP [0048]: "Surgical mounting device 100 may be configured to receive any number of access tools or instruments, such as, for example, a trocar, surgical port, cannula or retractor"); a release assembly (600 in Figs. 4-5) supported by the housing (200) and engagable with the coupling assembly (PP [0056]: "surgical mounting device 100 is coupled to robotic arm 2 (for example), and includes a housing 200 which supports a clamping assembly 400 and a release mechanism 600"), the release assembly (600) transitionable between a locked configuration and an unlocked configuration (PP [0075]: "release mechanism 600 is actuatable between an initial position (FIG. 8A) and a release position (FIG. 8B)") with respect to the coupling assembly (400), in the locked configuration (Fig. 8B) of the release assembly (600) the first and second arms (410 and 450) of the coupling assembly (400) are fixed in the closing configuration (arms are closed in Fig. 8B); and a communication assembly (PP [0079]: "The sensor may be disposed about surgical mounting device 100, such as, for example, in housing 200, between first and second arms 410, 450, or on middle segment 500") supported by the housing (200) and configured for communication with the robotic system (PP [0079]: "It is envisioned that a sensor and/or receiver may be disposed on an access device, which may or may not, be configured to cooperatively communicate with a corresponding sensor and/or receiver disposed on surgical mounting device 100, such that proper and complete docking may be detected") with respect to: a status of the coupling assembly (400) corresponding to the open and closed configurations thereof (the sensor shown above that detects proper and complete docking would also inherently display the status of the coupling assembly, since complete docking only occurs when the coupling assembly is closed (Fig. 8B)), and a status of the release assembly (600) corresponding to the locked and unlocked configuration thereof (the sensor shown above would also inherently display the status of the release assembly, since complete docking only occurs when the release assembly is locked (Fig. 8B)).
	However, Kapadia et al. fails to disclose a latch plate including a pivot pin and an engagement pin, the pivot pin pivotably coupling the latch plate to the first arm, and the engagement pin operably coupled to the release assembly such that movement of the release assembly between the locked configuration and the unlocked configuration causes the latch plate to pivot relative to the first arm about the pivot pin. Furthermore, the prior art of record does not suggest any motivation to modify the Kapadia et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771